Citation Nr: 1456235	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-27 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to school child benefits for the Veteran's child A., from July 1, 2008.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran had active duty service between June 1977 and December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.    

In October 2013, the Veteran testified at a travel Board hearing held at the RO.  A transcript of the hearing has been included in the record.  

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant documentary evidence has not been included in the record since the August 2012 Statement of the Case (SOC).  


FINDINGS OF FACT

1.  Between December 1983 and March 2009, the Veteran was rated as 60 percent disabled for an arthritic disorder, and since March 2009 he has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  The Veteran's child A. was born on April [redacted], 1988; A. turned 18 years old on April [redacted], 2006.

3.  The Veteran received additional compensation for his child A. from birth until A. reached 18 years old.  

4.  The Veteran received additional compensation for his child A. from May 1, 2006 until July 1, 2008 based on A.'s school attendance.  

5.  The record indicates that the Veteran's child A., after turning 18, attended school full time from May 1, 2006 until September 15, 2008.    

6.  The Veteran did not properly notify VA, via a timely executed VA Form 21-674, of A.'s attendance in school between July 1, 2008 and September 15, 2008.  


CONCLUSION OF LAW

The criteria for school child benefits, based on school attendance of the Veteran's child A. from July 1, 2008 to September 15, 2008, are not met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Claim for Additional Compensation

Between December 1983 and March 2009, the Veteran was rated as 60 percent disabled due to a service-connected arthritic disorder.  Since March 2009, he has been in receipt of a TDIU.  

The Veteran received additional compensation for his dependent child A. from the date of birth on April [redacted], 1988 until the 18th birthday on April [redacted], 2006.  Moreover, the Veteran received additional compensation for his dependent child A. from May 1, 2006 to July 1, 2008 based on A.'s school attendance following the 18th birthday.  

The issue before the Board is whether the Veteran is entitled to additional compensation benefits for his dependent child A. between July 1, 2008 and September 15, 2008, a period during which A. continued attending school. 

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, to establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.  

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist. 3 8 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b). 

In this matter, a birth certificate of record documents that the Veteran's child A. was born on April [redacted], 1988.  A. turned 18 on April [redacted], 2006.  

The Veteran has been rated as at least 30 percent disabled since December 1983.  As such, he has received additional compensation for A. since the child's birthdate (the Veteran has also received additional compensation for his spouse, and for another child, P.).  The record further indicates that, based on school attendance following A.'s 18th birthday, the Veteran received additional compensation for A. from May 1, 2006 until July 1, 2008.    

In multiple letters of record to the Veteran, dated between May 2007 and September 2009, VA notified the Veteran that the additional compensation he received based on A.'s school attendance would discontinue effective July 1, 2008.  Further, in certain of these letters, VA generally notified the Veteran that additional compensation could be continued beyond a dependent child's 18th birthday if the record established that the child was a full-time student at an approved institution.  The Veteran was notified that, to continue such benefits, a "Request for Approval of School Attendance" (VA Form 21-674) should be provided detailing the child's status.  

As indicated earlier, beginning with the month following A.'s 18th birthday (i.e., May 1, 2006), the Veteran continued to receive additional monthly compensation for A. based on school attendance.  The record indicates that A. attended a community college full time beginning in August 2006.  See 38 C.F.R. § 3.667(b) (a child is considered to be in school during summer break if the child was in school during the previous Spring semester, and resumes school in the following Fall semester).  The additional compensation discontinued, however, on July 1, 2008.  

In statements of record, and in his testimony before the Board, the Veteran contends that VA should have continued the additional compensation based on A.'s school attendance after July 1, 2008 because A. was a full-time student between July 1, 2008 and September 15, 2008.  The Veteran's assertion is corroborated by a letter of record from a beauty school which attests to A.'s attendance there between October 8, 2007 and September 15, 2008.  

The evidence of record indicates that the Veteran's child A. began attending a new school in October 2007 - a beauty school, and not the community college A. attended the previous school year.  The evidence indicates completion of the course of study on September 15, 2008.  The record contains a VA Form 21-674 noting this.  However, this form was not received until August 31, 2010.  As the form was not received within one year of the date that additional benefits were discontinued on July 1, 2008 (i.e., by July 1, 2009) or within one year of the termination of A.'s student status on September 15, 2008 (i.e., by September 15, 2009) the additional compensation was properly discontinued.  

Additional compensation may have been warranted for A.'s school attendance between July 1, 2008 and September 15, 2008 - A. was over 18 years old, and was enrolled in school as a full-time student.  However, the date of claim for benefits did not occur until August 31, 2010.  As the "latest date" post dates by more than one year the end of A.'s school, the effective date cannot be between July 1, 2008 and September 15, 2008.  

The Veteran has not indicated that he submitted the VA Form 21-674 in a timely fashion (i.e., prior to July 1, 2009).  In written statements of record, he indicated that his representative failed to submit the form in a timely fashion, or that symptoms associated with his service-connected disorders prevented him from filing the necessary paperwork in a timely manner.  During his hearing before the undersigned, he again indicated that his representative may have neglected to submit the required documentation.  He also testified that VA did not provide notice to him that the additional compensation for A. would be discontinued July 1, 2008, or that he needed to file a VA Form 21-674 to continue additional compensation based on A.'s student status.  

The Board finds the Veteran's assertions unpersuasive, however.  The record demonstrates the Veteran's familiarity with the process of applying for and receiving additional compensation based on the school attendance of dependent children following their 18th birthday.  As indicated, the Veteran properly notified VA of A.'s school attendance commencing in August 2006, which led to his receipt of additional benefits between May 1, 2006 and July 1, 2008.  Further, the record demonstrates that the Veteran properly notified VA of his child P.'s school attendance, which entitled the Veteran to additional compensation from that child's 18th birthday in 2004 until January 2009.  

Moreover, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the delivery of mail by the U.S. Postal Service falls under the presumption of regularity for business documents.  

The Veteran indicated that he did not receive notice from VA regarding the status of his dependents, and the circumstances in which additional compensation would be discontinued.  Nevertheless, the record amply demonstrates that VA provided notice to the Veteran on multiple occasions at his current address.  The notice letters were mailed to the address provided by the Veteran and his representative in correspondence they mailed to VA between April 2007 and September 2012.  The Veteran's mere assertion that he was not aware that additional compensation would be discontinued absent submission of a properly executed VA Form 21-674 is not sufficient to rebut the presumption of regularity in the administrative process.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) ('[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.'); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  

The simple fact before the Board is that - with regard to school attendance of both the Veteran's children after they turned 18 - the Veteran demonstrated a familiarity with the conditions and requirements regarding additional compensation for dependent children over 18 years of age.  Nevertheless, with regard to A.'s school attendance between July 1, 2008 and September 15, 2008, VA did not receive a properly executed VA Form 21-674 until August 31, 2010.  See 38 C.F.R. § 3.667(a)(1).  

In sum, the record indicates that A. planned to attend school at a community college from August 2006 to May 2008.  The record indicates that A. did not complete studies at the community college.  Nevertheless, VA continued paying the Veteran additional compensation until July 1, 2008, based the planned community college attendance.  In the meantime, A. enrolled in a beauty school in October 2007, and finished the school in September 15, 2008.  The Veteran did not file a timely VA Form 21-674 with respect to the beauty school attendance.  As such, additional compensation for this attendance is not warranted.  In particular, additional compensation is not warranted for the period between July 1, 2008 and September 15, 2008.  As such, the Veteran's claim for additional compensation must be denied.  








	(CONTINUED ON NEXT PAGE)


ORDER

Additional compensation benefits for the Veteran's child A., based upon school attendance from July 1, 2008 to September 15, 2008, are denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


